DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (U.S. PG-PUB NO.  2018/0165508 A1) in view of Li et al (Signal Processing: Image Communication 60 (2018) 52-63), and further in view of Gupta et al (U.S. PG-PUB NO.  2020/0012889 A1).
-Regarding claim 1, Othman discloses  a method of neural fingerprint enhancement for fingerprint recognition (Abstract; FIGS. 1-3), the method comprising: enhancing a received fingerprint image with a neural network trained to learn an inverse of a noising process used to convert ridge patterns of an input fingerprint image into an enhanced fingerprint image (FIG. 3, step 315; [0082], “ridges properties”; [0117]; [0181], “ridge enhancement”; [0190]-[0192], “Ridge Scaling”, “local ridge frequencies”; [0231], “create ridges”; FIG. 6; FIG. 7B image 722); performing a minutia extraction on the enhanced fingerprint image to detect minutia locations and orientations as extracted minutia characteristics of the enhanced fingerprint image (FIG. 3, step 320, [0120]; [0170], “location of the minutia”, “oriented”, FIGS. 7A-7B, point 702, image 722; [0180]-[0181]; [0243]-[0244], “variety of minutiae types … rotations, scales, … locations”); matching the extracted minutia characteristics with stored minutia characteristics to identify a fingerprint match (FIG. 3, steps 325-330; [0117], “matching”, “IAFIS”; [0121]-[0122], “minutiae-based matching algorithm”, “similarity”; [0123]-[0125], ‘feature vectors”; [0227]); outputting the fingerprint match ([0052], “If a match occurs, … revealed”; FIG. 2A, interface 115, display 140, [0065], “provide feedback … for authenticating a user”; FIGS. 2B-2C; [0125], “determined to pass … procedure”; FIG. 3, step 335); and training the neural network with synthetic data.
Othman does teach fingerprinting minutiae extraction and matching method using Convolutional Neural Networks (CNNs) ([0227], [0243]-[0244]) and performing his fingerprint enhancement technique outlined ([0230]). Othman is silent to teach a method of neural fingerprint enhancement comprising: enhancing a received fingerprint image with a neutral network trained to learn an inverse of a noising process used to convert ridge patterns of an input fingerprint image into an enhanced fingerprint image; and training the neural network with synthetic data.
In the same field of endeavor, Li teaches a method of neural fingerprint enhancement for fingerprint recognition, the method comprising: enhancing a received fingerprint image with a neural network trained to learn an inverse of a noising process used to convert ridge patterns of an input fingerprint image into an enhanced fingerprint image (Li: Abstract; Figs. 2-5; Section 1. Introduction, 2nd paragraph, “improve the clarity of ridge structure”, “denoising”, “remove structured noise”; page 56, 1st column, 2nd  and 3rd paragraph, “texture component”, 2nd column, 1st paragraph, “eliminate the structured noise … keeping the fingerprint ridge content”); and training the neural network with synthetic data (Li: Fig.2; page 53, 2nd col., 1st paragraph, lines 3-5; page 54, section 3.1. Training data preparation, page 55, 2nd col., lines 8-9, “The structure noise are added on the patches of rolled fingerprints to simulate the latent situation”; Fig. 3; Fig. 3 caption: “training patches are produced by a noise simulation module and texture decomposition”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using a method of neural fingerprint enhancement for fingerprint recognition in order to improve the performance of fingerprint recognition.
Othman in view of Li is silent to teach that fingerprint enhancement is an inverse of a noising process. 
However, it is well-known that image enhancement or restoration problem may be expressed in a generic way as a linear inverse problem and transform learning is used for solving generic inverse problems. Gupta is an analogous art pertinent to the problem to be solved in this application and further discloses image restoration with a neutral network trained to learn an inverse of a noising process  (Gupta: Abstract: [0029]-[0030], “inverse problem”; [0029], [0055], “denoising”)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman in view of Li with the teaching of Gupta by using a method of neural fingerprint enhancement for fingerprint recognition, the method comprising: enhancing a received .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (U.S. PG-PUB NO.  2018/0165508 A1) in view of Li et al (Signal Processing: Image Communication 60 (2018) 52-63), and further in view of Gupta et al (U.S. PG-PUB NO.  2020/0012889 A1), in view of Santurkar (arXiv 1805.11604v1 29 May 2018).
-Regarding claim 3, Othman is silent to teach wherein enhancing a received fingerprint image with a neural network further comprises: subjecting the received fingerprint image to at least one sequence including the convolution, batch-normalization, rectified linear unit (ReLU) non-linearity and max- pooling.
In the same field of endeavor, Li teaches teach wherein enhancing a received fingerprint image with a neural network further comprises: subjecting the received fingerprint image to at least one sequence including the convolution, batch-normalization, rectified linear unit (ReLU) non-linearity and max- pooling (Li: Fig. 5; page 56, 1st column, section 3.2, 1st paragraph; 2nd column, the last paragraph, “max polling”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using a method of neural fingerprint enhancement for fingerprint recognition in order to improve the performance of fingerprint recognition.
Othman in view of Li, further in view of Gupta is silent to teach batch-normalization. 
Santurkar: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in view of Li, further in view of Gupta with the teaching of Santurkar by using batch-normalization for enhancing a received fingerprint image with a neural network in order to enable faster and more stable training of neural networks.
-Regarding claim 4, Othman is silent to teach wherein enhancing a received fingerprint image with a neural network further comprises: subjecting the received fingerprint image to plural sequences of the convolution, batch-normalization, rectified linear unit (ReLU) non-linearity and max-pooling.
In the same field of endeavor, Li teaches teach wherein enhancing a received fingerprint image with a neural network comprises: subjecting the received fingerprint image to plural sequences of convolution, batch-normalization, rectified linear unit (ReLU) non-linearity and max-pooling (Li: Fig. 5; page 56, 1st column, section 3.2 1st paragraph; 2nd column, the last paragraph, “max polling”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using a method of neural fingerprint enhancement for fingerprint recognition in order to improve the performance of fingerprint recognition.
Othman in view of Li, further in view of Gupta is silent to teach batch-normalization. 
Santurkar: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in view of Li, further in view of Gupta with the teaching of Santurkar by using batch-normalization for enhancing a received fingerprint image with a neural network in order to enable faster and more stable training of neural networks.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (U.S. PG-PUB NO.  2018/0165508 A1) in view of Li et al (Signal Processing: Image Communication 60 (2018) 52-63), and further in view of Gupta et al (U.S. PG-PUB NO.  2020/0012889 A1), in view of Zhou (EP 3296922 B1)
-Regarding claim 10, Othman discloses system of neural fingerprint enhancement for fingerprint recognition (Abstract; FIGS. 1-3), the system comprising: a neural network module trained using synthetic data; a denoising convolutional auto-encoder module trained by the neural network to learn an inverse of a noising process that converts ridge patterns of an input image fingerprint into an enhanced fingerprint image (FIG. 2B, analysis module, [0117]; FIG. 3, step 315; [0082], “ridges properties”; [0181], “ridge enhancement”; [0190]-[0192], “Ridge Scaling”, “local ridge frequencies”; [0231] , “create ridges”; FIG. 6; FIG. 7B image 722); a minutia extraction module configured for detecting minutia locations and orientation as extracted minutia characteristics of an enhanced fingerprint image (FIG. 2B, analysis module, FIG. 3, step 320, [0120]; [0170], “location of the minutia”, “oriented”, FIGS. 7A-7B, point 702, image 722; [0180]-[0181]; [0243]-[0244], “variety of minutiae types … rotations, scales, … locations”); a fingerprint matching module for matching the extracted minutia characteristics with stored minutia characteristics to identify a fingerprint match (FIG. 2B, analysis module, [0136]; FIG. 3, steps 325-330; [0117], “matching”, “IAFIS”; [0121]-[0122], “minutiae-based matching algorithm”, “similarity”; [0123]-[0125], ‘feature vectors”; [0227]); and an output module for outputting the fingerprint match (FIG. 2B, modules 170, 182; [0052], “If a match occurs, … revealed”; FIG. 2A, interface 115, display 140, [0065], “provide feedback … for authenticating a user”; FIGS. 2B-2C; [0125], “determined to pass … procedure”; FIG. 3, step 335).
Othman does teach a fingerprinting minutiae extraction and matching method using Convolutional Neural Networks (CNNs) ([0227], [0243]-[0244]) and performing his fingerprint enhancement technique outlined ([0230]). Othman is silent to teach a system of neural fingerprint enhancement for fingerprint recognition comprising: a neural network module trained using synthetic data; a denoising convolutional auto-encoder module trained by the neural network to learn an inverse of a noising process used to convert ridge patterns of an input fingerprint image into an enhanced fingerprint image.
In the same field of endeavor, Li teaches a neural network module trained using synthetic data (Li: Fig.2; page 53, 2nd col., 1st paragraph, lines 3-5; page 54, section 3.1. Training data preparation, page 55, 2nd col., lines 8-9, “The structure noise are added on the patches of rolled fingerprints to simulate the latent situation”; Fig. 3; Fig. 3 caption: “training patches are produced by a noise simulation module and texture decomposition”); a denoising convolutional auto-encoder module trained by the neural network (Li: page 53, 2nd column, 1st paragraph, line 6, “encoder”; page 54, 1st column, section 2.2, 2nd paragraph) to learn an inverse of a noising process used to convert ridge patterns of an input fingerprint image into an enhanced fingerprint image (Li: Abstract; Figs. 2-5; Section 1. Introduction, 2nd paragraph, “improve the clarity of ridge structure”, “denoising”, “remove structured noise”; page 56, 1st column, 2nd  and 3rd paragraph, “texture component”, 2nd column, 1st paragraph, “eliminate the structured noise … keeping the fingerprint ridge content”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using a method of neural fingerprint enhancement for fingerprint recognition in order to improve the performance of fingerprint recognition.
Othman in view of Li is silent to teach that fingerprint enhancement is an inverse of a noising process. 
However, it is well-known that image enhancement or restoration problem may be expressed in a generic way as a linear inverse problem and transform learning is used for solving generic inverse problems. Gupta is an analogous art pertinent to the problem to be solved in this application and further discloses image restoration with a neutral network trained to learn an inverse of a noising process  (Gupta: Abstract: [0029]-[0030], “inverse problem”; [0029], [0055], “denoising”)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman in 
Othman in view of Li, further in view of Gupta is silent to teach a fingerprint matching module.
Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses a fingerprint matching module (Zhou: FIG. 2, matching unit 30; [0037]), processing module (Zhou: FIG. 2, unit 20; [0036]), extracting module (Zhou: FIG.2, unit 10; [0035]) and output module (Zhou: FIG. 2, determination unit 40; [0031]-[0033]; [0053]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in view of Li, and further in view of Gupta with the teaching of Zhou by introducing a fingerprint matching module for the method of matching the extracted minutia characteristics with stored minutia characteristics in order to provide a modularized system architecture for fingerprint recognition.
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (U.S. PG-PUB NO.  2018/0165508 A1) in view of Li et al (Signal Processing: Image Communication 60 (2018) 52-63), and further in view of Gupta et al (U.S. PG-PUB NO.  2020/0012889 A1), in view of Zhou (EP 3296922 B1), in view of Santurkar (arXiv 1805.11604v1 29 May 2018).
Regarding claim 11, Othman is silent to teach wherein the auto-encoder module comprises: the neural network module which executes at least one sequence of convolution, batch- normalization, a rectified linear unit (ReLU) non-linearity and max-pooling.
In the same field of endeavor, Li teaches wherein the auto-encoder module comprises: the neural network module which executes at least one sequence of convolution, batch- normalization, a rectified linear unit (ReLU) non-linearity and max-pooling (Li: Fig. 5; page 56, 1st column, section 3.2 1st paragraph; 2nd column, the last paragraph, “max polling”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using auto-encoder module which executes at least one sequence of convolution, batch- normalization, a rectified linear unit (ReLU) non-linearity and max-pooling in order to improve the performance of fingerprint recognition.
Othman in view of Li, further in view of Gupta, in view of Zhou is silent to teach batch-normalization. 
Santurkar is an analogous art pertinent to the problem to be solved in this application and further discloses batch-normalization for deep neural networks (Santurkar: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in view of Li, further in view of Gupta, in view of Zhou with the teaching of Santurkar by 
-Regarding claim 12, Othman is silent to teach wherein the auto-encoding module comprises: the neural network module which executes plural sequences of convolution, batch-normalization, a rectified linear unit (ReLU) non-linearity and max-pooling.
In the same field of endeavor, Li teaches wherein the auto-encoding module comprises: the neural network module which executes plural sequences of convolution, batch-normalization, a rectified linear unit (ReLU) non-linearity and max-pooling (Li: Fig. 5; page 56, 1st column, section 3.2 1st paragraph; 2nd column, the last paragraph, “max polling”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Othman and the teaching of Li by using auto-encoder module for which executes at least one sequence of convolution, batch- normalization, a rectified linear unit (ReLU) non-linearity and max-pooling in order to improve the performance of fingerprint recognition.
Othman in view of Li, further in view of Gupta, in view of Zhou is silent to teach batch-normalization. 
Santurkar is an analogous art pertinent to the problem to be solved in this application and further discloses batch-normalization for deep neural networks (Santurkar: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in .
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (U.S. PG-PUB NO.  2018/0165508 A1) in view of Li et al (Signal Processing: Image Communication 60 (2018) 52-63), and further in view of Gupta et al (U.S. PG-PUB NO.  2020/0012889 A1), in view of Huang et al (U.S. PG-PUB NO.  2018/0260956 A1)
-Regarding claim 18, Othman in view of Li, and further in view of Gupta discloses the method of claim 1.
Othman in view of Li, and further in view of Gupta is silent to teach wherein the enhancing includes at least a convolution which includes at least one standard convolution and at least one dilated convolution (Huang: Abstract; FIGS. 2, 6, 8, [0043]).
In the same field of endeavor, Huang teaches wherein a convolution includes at least one standard convolution and at least one dilated convolution.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Othman in view of Li, further in view of Gupta, with the teaching of Huang by using a convolution which includes at least one standard convolution and at least one dilated convolution in order to effectively enlarges the receptive fields of the network to aggregate global information.
Allowable Subject Matter
Claims 5-9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Applicant argues that Applicant further argues that the claimed subject matter broadly captures various aspects of the present disclosure which describes the training of a system using synthetic fingerprint data. This is different from system such as Li et al which, as already discussed, uses datasets comprised of real fingerprint data.
The examiner respectfully disagree. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synthetic fingerprint data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The application does not have any special definition on synthetic data. Synthetic data is "any production data applicable to a given situation that are not obtained by direct measurement" according to the McGraw-Hill Dictionary of Scientific and Technical Terms (see reference 1 of “Synthetic data – Wikipedia”). Li uses both training patches and latent fingerprint for neural network training (Li: Fig. 2). Li mentioned that a big challenge to apply CNN on latent nd col., section 3.1, 1st paragraph). Training patches are produced by noise simulation module and texture decomposition (Fig. 3 caption) and the structured noises are added on the patches of rolled fingerprints to simulate the latent situation (page 55, 2n col., section 3.1.3, 1st paragraph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuji (U.S PG-PUB NO. 2001/0031075 A1) discloses a fingerprint data synthesis apparatus includes a fingerprint data extraction section for extracting minutiae from each of a plurality of fingerprint images to produce fingerprint data, and fingerprint data synthesis section for selecting one of the common minutiae as a minutia representative of the common minutiae to produce one synthetic fingerprint data, and a validation section for validating the synthetic fingerprint data. Shuckers et al (U.S PG-PUB NO. 2008/0253626 A1) discloses a method for determining fingerprint liveness is provided that comprises receiving a fingerprint image and extracting a region of interest from the fingerprint image. Neural networks, nearest neighbor analysis, support vector machines, and classification (or decision) trees are used to separate the "not live" subjects including synthetic fingers from the "live" subjects.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664